internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 5-plr-111758-99 date date taxpayer sub sub sub sub sub business a business b business c a b c d plr-111758-99 date we respond to your letter dated date requesting rulings on the federal_income_tax consequences of completed and proposed transactions additional information was submitted in letters dated august and date the information submitted for consideration is summarized below taxpayer is a closely held domestic_corporation and the parent of a consolidated_group of corporations taxpayer has three classes of stock all of which are owned by individuals or trusts the classes of stock consist of a shares of preferred_stock b shares of voting common_stock and c shares of nonvoting common_stock sub sub sub and sub are wholly owned subsidiaries of taxpayer sub is a wholly owned subsidiary of sub sub has been engaged in business a for over five years sub has been engaged in business b and business c for over five years each of the remaining subsidiaries likewise has been engaged in the active_conduct_of_a_trade_or_business for over five years taxpayer has decided to terminate the business of sub accordingly on date the operating_assets of sub were sold to an unrelated buyer the proceeds of the sale were set_aside in a separate bank account and have not been utilized for any purpose except to be held by the bank to accrue interest pending the determination of this ruling_request the only assets remaining are two parcels of land for which sub was unable to realize a fair value and therefore was unwilling to sell taxpayer wishes to distribute a portion of the proceeds to its shareholders in partial_liquidation only cash will be distributed and the distribution will not include any accrued earnings on the bank account to that end taxpayer has represented that sub will liquidate into taxpayer thereby transferring its attributes to the taxpayer in accordance with sec_381 of the internal_revenue_code taxpayer will directly retain ownership of the remaining two parcels of land taxpayer will then pursuant to a plan of partial_liquidation distribute pro_rata to its common_stock shareholders that amount of the proceeds sufficient to result in at least a percent contraction of taxpayer taxpayer will not require that the distribution be accompanied by a formal surrender and cancellation of a proportionate number of shares of taxpayer common_stock taxpayer has made the following representations in connection with the proposed transaction plr-111758-99 a all distributions pursuant to the plan of partial_liquidation will be made within the taxable_year in which the plan is adopted or within the succeeding taxable_year b the proceeds from the sale of assets to be distributed are not from a reserve for expansion which is no longer needed a mere decline in or loss of business a mere decrease in need for working_capital mere proceeds of a sale which is nominal in relation to the entire business_of_the_taxpayer and a mere business operated at a loss which acquired assets from another business_of_the_taxpayer c d e f g h i the proceeds to be received in partial_liquidation will be segregated in a special account and will not be used in taxpayer’s continuing business the proceeds will be temporarily invested in savings accounts money market certificates certificates of deposit mutual_fund accounts or other similar liquid short-term investments the assets sold represent assets that were actively used in the business or were replacements of assets actively used in the business and were neither passive or investment_assets nor substituted assets as a result of the partial_liquidation taxpayer’s gross revenues number of employees and net_book_value of its assets each will be reduced by at least percent as an appraisal of the net fair_market_value of all of taxpayer’s assets would be inordinately cumbersome the taxpayer asserts that it is unaware of any substantial deviation in the proportion of net fair_market_value reduction to the book_value reduction the business of sub was continuously and actively conducted for the five-year period immediately preceding the date of the sale of assets of sub and taxpayer will continue to be actively operated there is no current plan or intention to completely liquidate taxpayer and it will continue to be engaged in business there is no plan or intention to re-enter a terminated business or expand taxpayer’s continuing business b and business c conducted by sub through other than normal internal growth no assets representing income earned on the short term investment of the proceeds will be distributed pursuant to the plan of partial_liquidation plr-111758-99 j k l m all distributions pursuant to the plan of partial_liquidation will be made in cash or its equivalent the cash distributed to each shareholder will be proportionate to the outstanding common_stock shares there will be no redemption of shares as part of this partial_liquidation none of the consideration received pursuant to the proposed transaction will be received by any shareholder as a debtor creditor employee or in any capacity other than as a shareholder the maximum amount of the proceeds to be distributed in partial_liquidation will equal approximately dollar_figured which represents the proceeds from the sale of the assets of sub less any losses on the temporary investment of the sales proceeds less any amount allocated to a covenant_not_to_compete with the buyer less all expenses and taxes incurred on the sale and those incurred in connection with the distribution the amount of cash distributed will be limited to the net_proceeds from the sale of assets of sub less all liabilities attributable to those assets retained or distributed in_kind no working_capital will be distributed in the transaction n the amount of the distribution in partial_liquidation will not include any portion attributable to sub 1’s indebtedness to taxpayer that was canceled upon the liquidation based solely on the information submitted and the representations set forth above we hold as follows the distribution will be treated as a distribution in partial_liquidation under sec_302 provided the distribution is made in the taxable_year in which the plan of partial_liquidation is adopted or in the next succeeding year sec_1_346-1 revrul_75_223 c b the maximum amount considered distributed in partial_liquidation will equal the sales proceeds received from the sale of sub reduced by all liabilities attributable to sub including all taxes and expenses of taxpayer incurred in connection with the sale of sub and the proposed transaction this amount will not include any earned or accrued investment earnings on the sales proceeds any amount distributed to the shareholders that exceeds the amount specified in ruling above may constitute a distribution in redemption plr-111758-99 under sec_302 or that will be treated as in full payment for the stock constructively redeemed sec_302 or alternatively depending on the circumstances of the particular shareholder may be treated as a distribution_of_property under sec_301 and sec_316 the distribution will be treated as in full payment in exchange for the stock deemed to have been redeemed sec_302 gain_or_loss will be recognized to taxpayer’s non-corporate shareholders to the extent of the difference between the amount distributed in the partial_liquidation and the adjusted_basis of the shares deemed surrendered in exchange therefor provided that the taxpayer stock is a capital_asset in the hands of the taxpayer shareholders and that sec_341 relating to collapsible_corporations is not applicable gain_or_loss if any will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code no gain_or_loss will be recognized to taxpayer on the distribution of the sales proceeds from sub consisting solely of cash in partial_liquidation sec_311 for purposes of rulings and above the number of shares that will be considered to be constructively redeemed for the purpose of determining gain_or_loss will be determined in accordance with the principles set forth in revrul_77_245 1977_2_cb_105 no opinion was requested and none is expressed as to whether for federal_income_tax purposes the granting of a covenant_not_to_compete should be considered a separate transaction from the sale of sub 1's assets and if separate the fair_market_value of this covenant and the portion of the proceeds properly allocable to this covenant see sec_4 of revproc_99_3 1999_1_irb_103 the tax treatment of any portion of the proceeds so allocable is not governed by the rulings in this letter and no opinion is expressed as to the federal tax consequences to buyer taxpayer or taxpayer’s shareholders with regard to any amount allocable to the covenant no opinion is expressed about the tax treatment of the partial_liquidation under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from these transactions that are not specifically covered by the above rulings no opinion is expressed about the tax treatment of the distribution of the assets of sub to taxpayer in complete_liquidation or the recognition of gain_or_loss on such liquidation plr-111758-99 no opinion is expressed about the tax treatment of any distribution of proceeds which is less than the amount necessary to result in at least a percent contraction of taxpayer nor is any opinion expressed regarding the tax effect for federal_income_tax purposes of the reincorporation of any part of the distributed proceeds this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
